DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 USC 101 because the claimed subject matter “A computer program product” is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the term matter “A computer program product” is directed to software per se. It would be statutory if the computer program product is embodied on a non-transitory computer readable medium, provided the instant specification supports the limitation thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 1, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is:  a latency time for the multipath recovery method. The omitted step is considered to be essential to the applicant’s invention, in order to perform the  following comparing step.
Depending claims 2-12, 14 are rejected with the same rationale.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Du et al. (Pub No.: 2021/0153097) and Yahashi et al. (Pub No.: 2005/0259570) are show systems which considered pertinent to the claimed invention.
Du et al. discloses a depth and distance-based single-path routing method, in which location information of nodes in network is gathered after initialization is completed, and a location table of whole-network nodes maintained by the sink node is generated. The update mechanism of the uplink Location frame is switched to a unicast triggering update mechanism to execute a depth and energy-based uplink routing algorithm. For a downlink control packet arriving at a specified ID, location information of a node is obtained through the location table to execute a distance and energy-based 
Hayashi et al. discloses when there occurs a fault in any path of the MPLS or GMPLS network, a node which has detected the fault sends a notify message which is fault event information. A node which performs fault recovery receives the notify message (S1) and counting of the waiting time is triggered by this reception (S2). During this waiting time, LSA of OSPF is collected. When the waiting time is terminated, the node which performs fault recovery calculates alternative path based on the notify message and the LSA of OSPF (S3) and carries out fault recovery by restoration (S4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/KAN YUEN/Primary Examiner, Art Unit 2464